

Confidential


Exhibit 10(a)104
Date:                       March __, 2013


To:                           Name


From:                      Jennifer Raeder


Subject:
2013-2015 Performance Unit Agreement (“Agreement”) — Under the 2011 Equity
Ownership and Long Term Cash Incentive Plan of Entergy Corporation and
Subsidiaries

 
 
I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
pursuant to the 2011 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries (the “Plan”), you are eligible to
participate at a target level (as defined below) of ----- performance units (the
“Performance Units”) for the performance period commencing January 1, 2013 and
ending December 31, 2015 (the “Performance Period”), subject to the following
terms and conditions:


1.           Effective Date of Agreement:  Unless you file a written objection
in accordance with Section 8 below, this Agreement is effective the later
of:  (a) January 1, 2013, or (b) the first day of the month following your
employment commencement date with a System Company (as defined in the Plan) at a
System Management Level making you eligible to participate in the Plan’s
2013-2015 Performance Unit Program (“2013-2015 LTIP”), or (c) the first day of
the month following your promotion to a System Management Level making you
eligible to participate in the 2013-2015 LTIP.  Notwithstanding the foregoing
and in addition to any other eligibility requirements set forth herein, to be
eligible to participate in the 2013-2015 LTIP and, therefore, to be eligible for
any Performance Units awarded pursuant to the 2013-2015 LTIP, the date set forth
in this Section 1(b) or (c) above, if applicable, must occur no later than
January 1, 2015.


2.           Achievement Levels:  The Personnel Committee of the Board of
Directors (the “Committee”) shall determine the achievement level attained by
the Company for the Performance Period (the “Achievement Level”).  The
Achievement Level shall be determined by comparing the Company’s “total
shareholder return” for the Performance Period to that of the peer group
companies comprising the Philadelphia Electric Utilities Index.  For this
purpose, “total shareholder return” includes the following:


·  
the difference between the market price of the Company’s Common Stock at the
beginning and the end of the Performance Period,

·  
the dividends received during the Performance Period, and

·  
the investment return on dividends received during the Performance Period, as if
those dividends were reinvested in the Company’s Common Stock.



Should the Company’s planned divestiture and merger of its electric transmission
business with a subsidiary of ITC Holdings Corp. (“ITC”) be completed during the
Performance Period, then the Company’s “total shareholder return” for purposes
of determining its Achievement Level will be adjusted to reflect the share value
of ITC Holdings delivered to Company shareholders as a result of the
transaction.  This adjustment to the Company’s “total shareholder return” will
be effected by: (i) multiplying the market price of ITC common stock at the end
of the Performance Period by a ratio equal to the number of shares of ITC common
stock issued to Company shareholders for each share of Company Common Stock as a
result of the merger and adding such product to the market price of the
Company’s Common Stock at the end of the Performance Period; and (ii) adding to
the dividends received by Company shareholders any dividends paid during the
Performance Period on the total number of shares of ITC common stock issued to
Company shareholders as a result of the merger.


The possible Achievement Levels for the Performance Period shall be as follows:



·  
“No Payment” – less than the total return for the bottom of the 3rd quartile of
the peer group;

·  
“Minimum” – equal to the total return for the bottom of the 3rd quartile of the
peer group;

·  
“Target” – equal to the median of the peer group; and

·  
“Maximum” – equal to or greater than the total return for the bottom of the top
quartile of the peer group.



Achievement levels between Minimum and Target and between Target and Maximum
will be interpolated.


3.           Performance Units Earned:  The actual number of Performance Units
awarded to you under this Agreement, if any, shall be calculated by the
Committee at the end of the Performance Period and shall be based on the
Company’s attained Achievement Level for the Performance Period.  If you remain
a full-time employee of a System Company (as defined in the Plan) for the
remainder of the Performance Period and at your current System Management Level,
you will earn Performance Units as follows:


Description
% of Target Earned
Performance Units Earned
“No Payment” Achievement Level
0%
-0-  Performance Units
“Minimum” Achievement Level
25%
-----  Performance Units
“Target” Achievement Level
100%
-----  Performance Units
“Maximum” Achievement Level
200%
-----  Performance Units



For Achievement Levels between Minimum and Target and between Target and
Maximum, Performance Unit awards will be interpolated.  Payouts will be rounded
to the nearest unit.  In no case, however, can payout exceed the maximum of 200%
of Target.


Except as otherwise provided under this Agreement, you must maintain your
current System Management Level and be a full-time employee of a System Company
at the end of the Performance Period in order to earn the Performance Units. For
purposes of this Agreement, you will continue to be treated as a full-time
employee of a System Company while you are on an approved leave of absence.


If you have completed a minimum of twelve months of full-time employment at an
eligible System Management Level during the Performance Period and you Retire,
you will be eligible for a prorated portion of the applicable Achievement Level
of Performance Units, based on your full months of participation and your System
Management Level(s) during the Performance Period.  If you become Totally
Disabled or die during the Performance Period, you (or your heirs) will be
eligible for a prorated portion of the applicable Achievement Level of
Performance Units, based on your full months of full-time employment and your
eligible System Management Level(s) during the Performance Period.


Please also note that, while you are only required to either remain employed
through the end of the Performance Period or meet the requirements for a
pro-rated payout, you are not entitled to receipt of, and do not vest in, any
Performance Units and/or any dividends that have accrued on those units unless
and until the Personnel Committee has certified the Achievement Level after the
close of the Performance Period.


If you remain at an eligible System Management Level, but your System Management
Level changes during the Performance Period, the number of Performance Units, if
any, awarded to you will be prorated to reflect the number of full months you
earned Performance Units at each System Management Level.  If any change to a
new System Management Level is effective on a date other than the first day of a
calendar month, the number of Performance Units, if any, awarded to you with
respect to the transition month will be calculated (i.e., prorated) based on
your prior System Management Level.


If you are demoted below an eligible System Management Level during the
Performance Period, but remain employed on a regular full-time basis by a System
Company for the duration of the Performance Period, the number of Performance
Units, if any, awarded to you will be prorated to reflect only the number of
full months you earned Performance Units at an eligible System Management Level.


4.           Accelerated Vesting:  Notwithstanding the foregoing provisions of
Section 3 to the contrary: (a) in the event that during the Performance Period
and within 24 months following a Change in Control event (as defined in the
Plan) your System Company employment is terminated by a System Company without
Cause or you terminate System Company employment for Good Reason (as those terms
are defined in the Plan), you shall forfeit the Performance Units and instead
shall be entitled to receive a single-sum severance payment pursuant to the Plan
that is not based on any outstanding Performance Period.  The severance payment
will be calculated using the average annual number of performance units you
would have been entitled to receive under the Plan with respect to the two most
recent Performance Periods that precede and do not include your date of
termination of System Company employment.  The severance payment shall be
determined by dividing by two the sum of your annual target pay out levels
(i.e., as if target Achievement Level was obtained) with respect to such two
most recent Performance Periods, as provided in Article XIII of the
Plan; provided that if you did not participate in the  Plan for one or both of
such Performance Periods, the severance payment will be calculated using for
such Performance Period(s) the number of Performance Units you would have been
entitled to receive under the Plan at the target pay out level for such
Performance Period(s) as though you had participated in the Plan for such
Performance Period(s) at your Management Level as of the time your System
Company employment is terminated; or (b) if you are party to a written, executed
agreement with a System Company, such agreement may provide that, upon the
occurrence of a qualifying termination following a change in control event, you
shall be deemed to have forfeited the Performance Units and will be entitled
instead to receive a single-sum severance payment that is not based on any
outstanding Performance Period and that is calculated at a level specified in
such written, executed agreement, which provisions shall govern your rights
regarding performance units.


5.           Dividend Equivalents:  If you are awarded Performance Units
pursuant to this Agreement, you will also be awarded the dividend equivalents
attributable to such awarded Performance Units for the time you were a
Participant (“Dividend Equivalents”).  The Dividend Equivalents with respect to
each awarded Performance Unit will be equal to only the dividends paid with
respect to a share of Common Stock for the period of your participation in the
Plan at an eligible System Management Level during the Performance Period.


6.           Settlement of Performance Units and Dividend Equivalents:


(a)  As soon as reasonably practicable following the date on which the Committee
determines the number of Performance Units, if any, to be awarded to you under
this Agreement and no later than March 15th following the end of the calendar
year in which the Performance Units are no longer subject to a “substantial risk
of forfeiture” within the meaning of Code Section 409A (i.e., March 15, 2016),
the Company shall issue to you, after withholding all applicable income tax and
employment tax amounts required to be withheld in connection with such payment:
(i) one share of Common Stock for each Performance Unit that vested on the last
trading date of the Performance Period, and (ii) an additional number of shares
of Common Stock determined by dividing the total Dividend Equivalents  with
respect to such awarded Performance Units by the closing share price of Common
Stock on the last trading date of the Performance Period.


(b) Shares of Common Stock (including any Dividend Equivalents that are settled
in Common Stock) shall be credited by Wells Fargo to a separate book entry
account in your name, and such vested shares shall be free of all restrictions
except any that may be imposed by law.  Upon the crediting of vested Common
Stock to a book entry account, you may treat the Common Stock in the same manner
as all other Common Stock owned by you, subject to the provisions of Section
6(c) below.  All System Management Level 1-4 Participants are considered
restricted individuals and, as such, may trade in Entergy Corporation securities
only during an open window period (and only if not in possession of material,
non-public information).  Currently, window periods begin on the second business
day after the quarterly earnings release and run through the last business day
of the second month of the current quarter.  In addition, the Insider Trading
Policy may require that you pre-clear all transactions involving Entergy
securities with Entergy Corporation’s Office of the General Counsel.  The
customer service number for Wells Fargo Shareholder Services is 1-855-854-1360.




                (c) Common Stock Ownership Guidelines.  All System Management
Level 1-4 Participants must maintain the applicable Common Stock Ownership
Target Level in the chart below, which is expressed as a multiple of your base
salary and depends on your System Management Level.


System Management Level
Common Stock
Ownership
Target Levels
ML 1
5 times base salary
ML 2
4 times base salary
ML 3
2.5 times base salary
ML 4
1.5 times base salary

 
 
These ownership multiples may be satisfied through any shares of  Common Stock
held by the System Management Level 1-4 Participant, including those shares
earned during this Performance Period, all Restricted Shares, shares held in
tax-qualified 401(k) plans, etc.  You must continue to retain the book entry
shares issued to you pursuant to this Agreement until the earlier of (a)
achieving and maintaining your multiple of base salary ownership threshold, or
(b) your termination of full-time employment within the Entergy System.  Once
you have achieved and maintain your multiple of base salary ownership threshold,
you are no longer bound to hold the shares earned during this performance period
in book entry.


(d)  Withholding Taxes.  Your System Company employer shall have the right to
require you to remit to it, or to withhold from other amounts payable to you, an
amount sufficient to satisfy all federal, state and local tax withholding
requirements.  The Company may use the “net shares method” to satisfy any tax
withholding obligation, which means the Company may reduce the number of earned
shares otherwise payable to you by the amount necessary to cover such
obligation.


   (e)  No Fractional Shares.    Any fractional share to be distributed shall be
settled in cash and applied to satisfy tax withholding requirements.  The
Company will not payout any fractional shares.


7.           Termination of Performance Units:  Except as otherwise provided
herein, the Performance Units (and any Dividend Equivalents) shall terminate on
the date on which your full-time System employment terminates.


8.           Objection to Performance Units:  If for any reason you do not wish
to be eligible for the Performance Units that may be granted pursuant to this
Agreement, you must file a written objection with HR Employee Services on or
before April 15, 2013.  If you do not file a written objection with HR Employee
Services by such date, you shall be deemed to have accepted this Agreement as of
the applicable effective date set forth in Section 1 above, subject to all terms
and conditions.


9.           Performance Units Nontransferable:  Performance Units awarded
pursuant to this Agreement may not be sold, exchanged, pledged, transferred,
assigned, or otherwise encumbered, hypothecated or disposed of by you (or your
beneficiary) other than by will or laws of descent and distribution.


10.           Entergy Policies:


(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders.  Participation in any hedging transaction with respect to
Common Stock (including Performance Units) is prohibited.


(b)  Recoupment Policy.  Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Performance
Units) from “executive officers” for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, if the Company is required to restate its
financial statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation whether or not the
financial statements were restated. 


11.           Governing Law:  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


12.           Incorporation of Plan:  The Plan is hereby incorporated by
reference and made a part hereof, and the Performance Units, Dividend
Equivalents and this Agreement shall be subject to all terms and conditions of
the Plan a copy of which is posted on the Company’s intranet under the
Compensation icon on the Human Resources & Administration Home page.  Any
capitalized term that is not defined in this Agreement shall have the meaning
set forth in the Plan.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall be deemed binding.


13.           Amendments:  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.


14.           Rights as a Shareholder:  Neither you nor any of your successors
in interest shall have any rights as a stockholder of the Company with respect
to any Performance Unit or Dividend Equivalents.


15.           Agreement Not a Contract of Employment:  Neither the Plan, the
granting of the Performance Units and/or Dividend Equivalents, this Agreement
nor any other action taken pursuant to the Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that you have a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.


16.           Authority of the Committee:  The Committee shall have full
authority to interpret and construe the terms of the Plan and this
Agreement.  The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.


17.           Definitions.  For purposes of this Agreement, “Retire” and
“Retirement” shall mean (a) you separate from service with the System Companies
and  at the time you separate from service you are eligible to retire and
commence retirement benefits under a Company-sponsored qualified defined benefit
pension plan, or (b) if you are not eligible to participate  in a
Company-sponsored qualified defined benefit pension plan at the time you
separate from service with the System Companies, you separate from service with
the System Companies  after attaining age 55 and with ten (10) or more years of
service with System Companies.


/s/ Jennifer Raeder
